UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission x Definitive Proxy Statement Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240 14a-12 MIPS TECHNOLOGIES, INC. (Name of Registrant as Specified in its Charter) Not applicable. (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Table of Contents MIPS TECHNOLOGIES, INC. SUNNYVALE, CALIFORNIA94085 September24, 2010 Dear Stockholder: You are cordially invited to attend the 2010 Annual Meeting of Stockholders of MIPS Technologies, Inc. to be held on Thursday, November11, 2010 at our corporate headquarters at 955 East Arques Avenue, Sunnyvale, California94085 commencing at 2:00 p.m., Pacific Time. If you cannot attend the annual meeting, please complete, sign, date and promptly return the enclosed proxy card in the enclosed postage-prepaid envelope or by electronic means. The Annual Meeting of Stockholders of MIPS Technologies, Inc. will be held for the following purposes: 1. To consider and vote upon the election of one Class II director to serve a two-year term and two Class III directors to serve three-year terms; 2. To consider and vote upon the ratification of the appointment of Ernst& Young LLP as our independent registered public accounting firm for the current fiscal year, which ends on June30, 2011; 3. To transact such other business as may properly come before the annual meeting or any adjournment or postponement thereof. Our Board of Directors has unanimously (1)nominated one Class II director and two Class III directors to serve on our Board of Directors, and (2)approved the appointment of the independent registered public accounting firm, and the Board of Directors recommends a vote FOR the Class II director and the Class III directors, and a vote FOR the approval and adoption of Proposal No.2. Once again, we are taking advantage of the U.S. Securities and Exchange Commission rule that allows us to use the Internet as our primary means of furnishing proxy materials to stockholders. Consequently, most stockholders will not receive paper copies of our proxy materials. Rather, these stockholders will receive from us a notice with instructions for accessing the proxy materials and voting via the Internet or by telephone. The notice also instructs stockholders desiring paper copies of our proxy materials as to how these copies may be obtained. We expect that our application of this rule will make the proxy distribution process more efficient and will conserve natural resources. For further information regarding the matters to be voted on at the annual meeting, we urge you to carefully read the accompanying Proxy Statement. The record date for the determination of the stockholders entitled to notice of and to vote at the annual meeting is September 14, 2010.If you have more questions about these proposals or would like additional copies of the Proxy Statement, please contact Maury Austin, Chief Financial Officer of MIPS Technologies, Inc., at 955 East Arques Avenue, Sunnyvale, California94085 or by telephone at (408)530-5000. Even if you plan to attend the annual meeting in person, please complete, sign, date, and promptly return the enclosed proxy card in the enclosed postage-prepaid envelope or by electronic means. This will not limit your right to attend or vote at the annual meeting. Sincerely, Sincerely, Anthony B. Holbrook Sandeep Vij Chairman Chief Executive Officer and President The accompanying Proxy Statement is dated September24, 2010 and is first being made available to stockholders on or about October1, 2010. Additional copies of our Proxy Statement and Annual Report on Form 10-K can be obtained free of charge by contacting Investor Relations at (408)530-5200. SUNNYVALE, CA 94085-4521
